 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 730 
In the House of Representatives, U. S.,

October 13, 2009
 
RESOLUTION 
Honoring the 100th anniversary of the University of Wisconsin-La Crosse. 
 
 
Whereas La Crosse is located on the western border of middle-Wisconsin on the east side of the Mississippi River; 
Whereas the first Europeans to see the site of La Crosse were French fur traders who traveled the Mississippi River in the late 17th century; 
Whereas La Crosse was incorporated as a city in 1856; 
Whereas Thomas Morris sponsored a bill in the Wisconsin State Senate that led to the creation of the current day University of Wisconsin-La Crosse; 
Whereas University of Wisconsin-La Crosse was founded as the La Crosse Normal School in 1909 for the purpose of teacher preparation; 
Whereas the philosophy of Fassett A. Cotton, the university’s first president, was to train the whole person; 
Whereas “Mens Corpusque”, Latin for mind and body, is the motto on the university seal; 
Whereas the college changed its name to Wisconsin State College-La Crosse in 1951 when the La Crosse State Teachers Colleges could establish baccalaureate degrees in liberal arts; 
Whereas University of Wisconsin-La Crosse offers 88 undergraduate programs in 44 disciplines and 26 graduate programs; 
Whereas University of Wisconsin-La Crosse celebrated its 50th anniversary in 1959, the same year that presidential candidate John F. Kennedy visited the campus and spoke to the student body in Graff Main Hall auditorium; 
Whereas U.S. News & World Report ranked the University of Wisconsin-La Crosse second among Midwestern public universities offering bachelor’s and master’s degrees; 
Whereas the University of Wisconsin-La Crosse men’s athletic teams took the nickname “Eagles” in fall 1989, and the women teams a year later; 
Whereas the University of Wisconsin-La Crosse athletic teams have won 59 NCAA Division III national titles in nine different sports; and 
Whereas 2009 marks the 100th anniversary of the founding of the University of Wisconsin-La Crosse: Now, therefore, be it  
 
That the House of Representatives honors the University of Wisconsin-La Crosse on its 100th anniversary and commends the institution's status as a leading public university that excels in academics, athletics, and quality of life for students. 
 
Lorraine C. Miller,Clerk.
